Citation Nr: 1550040	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-40 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a bilateral hearing loss disability, and whether the reduction of the evaluation for a bilateral hearing loss disability, from 30 percent to 10 percent, effective April 1, 2009, was proper.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for congenital fifth toe deformities, bilaterally.

4.  Entitlement to service connection for Ischemic heart disease.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

These issues come before the Board of Veterans' Appeals  (Board) on appeal of January 2009, June 2009, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

With respect to the Veteran's hearing loss claim, he was originally granted a 30 percent evaluation effective March 16, 2007, in an August 2007 rating decision.  The Veteran then filed a January 2008 increased rating claim.  This ultimately resulted in the January 2009 rating decision on appeal, which reduced the Veteran's hearing loss evaluation from 30 percent to 10 percent, effective April 1, 2009. 

The June 2009 rating decision on appeal denied entitlement to service connection for a right knee condition and for bilateral congenital fifth toe deformities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing.  A copy of the transcript is associated with the claims file.

At the Veteran's July 2015 hearing, the Veteran through his representative indicated his intention to waive Regional Office consideration of newly submitted evidence.  The VLJ went on to inform the Veteran that since his most recent VA audio examination in February 2013, the RO had not reajudicated the issue of entitlement to an increased rating for a bilateral hearing loss disability.  The Veteran and his representative indicated that they would consider waiving RO consideration of this examination.  The Veteran later submitted a statement waiving RO consideration of additional evidence, dated July 30, 2015, ten days after his videoconference hearing.  Thus, the Board finds that the Veteran has waived RO consideration of the February 2013 examination and additional evidence submitted by the Veteran.

The RO issued a December 2011 rating decision denying entitlement to service connection for Ischemic heart disease and hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2012.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the August 2012 NOD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee condition, Ischemic heart disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 rating decision implemented a rating decision from 30 percent to 10 percent, effective April 1, 2009.

2.  Prior to April 1, 2009, the Veteran's hearing loss more closely approximated hearing loss consistent with a 30 percent evaluation.

3.  From April 1, 2009 to July 30, 2015, the Veteran's hearing loss did not improve such as to warrant a reduction in a disability evaluation from 30 percent to 10 percent, as the Veteran's hearing loss more closely approximated hearing loss consistent with a 30 percent evaluation.
 
4.  From July 30, 2015, the Veteran's hearing loss has been manifested by Level XI hearing loss in the right ear and Level VI in the left ear, consistent with a 50 percent evaluation.

5.  Bilateral congenital fifth toe deformities were noted at entry into service and was not permanently worsened therein.


CONCLUSIONS OF LAW

1.  For the entire period prior to April 1, 2009, the criteria for an evaluation in excess of 30 percent disability rating, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The reduction of the rating for the service-connected bilateral hearing loss disability from 30 percent to 10 percent, effective April 1, 2009, was not proper.  38 U.S.C.A. §§ 1155  (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 6100 (2015).

3.  For the period from April 1, 2009 to July 30, 2015, the criteria for a rating in excess of 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).
 
4.  From July 30, 2015, the criteria for a 50 percent disability rating, but no higher, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  Bilateral congenital fifth toe deformities were not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's increased hearing loss claim, VA complied with the duty to notify in a February 2008 letter, prior to the January 2009 rating decision now on appeal.  Regarding the Veteran's service connection claim for bilateral fifth toe deformities, VA complied with the duty to notify in a March 2009 letter, prior to the June 2009 rating decision now on appeal.

The Board further notes that there are special notice provisions regarding the reduction of disability ratings.  As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  38 C.F.R. § 3.105(e). More specifically, before implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action, furnish detailed reasons for the action, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, as the Board has restored the Veteran's original disability rating of 30 percent, it is immaterial as to whether the procedural protections were completed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

Regarding the Veteran's service connection claim for a bilateral foot condition, the duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his bilateral foot condition in May 2009.  The Veteran and his representative have not argued, and the record does not indicate, that the examination was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the appellant's relevant medical history, and provided a well-reasoned and adequately supported opinion.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA audiology examination in February 2013.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2012).   In the present case, the February 2013 examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his hearing loss disability and entitlement to service connection for his bilateral foot condition.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II. Initial Rating and Subsequent Reduction for Bilateral Hearing Loss 

As discussed, the Veteran filed a January 2008 increased rating claim for his bilateral hearing loss disability.  The Veteran was in receipt of a 30 percent evaluation effective March 16, 2007.  Subsequent to the January 2008 claim, the RO reduced the Veteran's evaluation to 10 percent effective April 1, 2009.  

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a)  are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421  . 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b) .


Period Prior to July 30, 2015

After carefully reviewing the evidence of record, the Board finds that for the entire period prior to July 30, 2015, a 30 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss disability.  In reaching this conclusion, the Board finds that the reduction of the Veteran's disability evaluation for a bilateral hearing loss disability from 30 percent to 10 percent effective April 1, 2009 was not proper.

During this period, the record contains nine separate audiological examinations.  Five of the examinations were performed by VA examiners, while the other four were performed by private examiners.  Three of the private examinations document that speech discrimination testing was performed, but it is not clear that the examiner used the Maryland CNC test.  38 C.F.R. § 4.85(a).  Thus, these examinations are inadequate for rating purposes.  Two of the examinations do document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) for the right ear, calling for a separate evaluation for each ear.  However, after applying the results in accordance with the applicable rating criteria, the findings of these examinations would not benefit the Veteran.  As a result, the Board will not discuss them below.  For reference, these examinations were performed in March 2007, January 2008, and August 2012.

An August 2007 VA examination documents the following pure tone thresholds, in decibels, and speech discrimination results.  The examiner provided both air conduction and bone conduction results.  The Board has replicated the results of both tests below, with bone conduction in (parentheses).  The examiner did note that air conduction results were better to reflect the Veteran's hearing loss.  


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80 (70)
75 (65)
70 (60)
80 (70)
76
(67)
56
 
LEFT
40 (40)
50
(50)
60 (60)
65 (65)
54 (54)
72
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of VIII for the right ear and V for the left ear.  In reaching these evaluations, the Board used the air conduction results, as they are most advantageous to the Veteran.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 30 percent disability evaluation.  The pure tone thresholds for the August 2007 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

At the Veteran's May 2008 VA examination, the following pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were documented.  Again, the Board has placed the bone conduction results in (parentheses):


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80 (70)
80 (70)
75 (70)
75 (70)
78
(70)
42
 
LEFT
30 (30)
35
(30)
65 (60)
55 (55)
46 (44)
88
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of IX for the right ear and II for the left ear.  In reaching these evaluations, the Board used the air conduction results, as they are most advantageous to the Veteran.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 10 percent disability evaluation.  The pure tone thresholds for the May 2008 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

The Veteran attended a December 2008 VA audio examination, however no pure tone threshold results or Maryland CNC speech discrimination results were recorded.  The examiner stated that the Veteran "could not or would not provide reliable and valid hearing test results."

At a February 2009 private examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80
75
75
75
76
24
 
LEFT
35
45
70
65
54
72
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of XI for the right ear and V for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 40 percent disability evaluation.  The pure tone thresholds for the February 2009 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

At an August 2010 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80
75
65
70
73
58
 
LEFT
30
40
55
50
44
90
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of VII for the right ear and II for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 10 percent disability evaluation.  The pure tone thresholds for the August 2010 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

At the Veteran's February 2013 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80
70
65
80
74
50
 
LEFT
35
40
60
60
49
80
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of IX for the right ear and III for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 20 percent disability evaluation.  The pure tone thresholds for the February 2013 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

The Board notes that the various audio examinations throughout this period have documented objective hearing results consistent with various disability evaluations.  The August 2007 VA examination resulted in objective findings consistent with a 30 percent evaluation; the May 2008 VA examination resulted in objective findings consistent with a 10 percent evaluation; the February 2009 private examination resulted in objective findings consistent with a 40 percent evaluation; the August 2010 VA examination resulted in objective findings consistent with a 10 percent evaluation; and the February 2013 VA examination resulted in objective findings consistent with a 20 percent evaluation.  

With respect to the rating reduction implemented by the RO, the Board finds that the January 2009 reduction in evaluation for bilateral hearing loss was not proper.  The evidence available to the RO at the time of the January 2009 rating decision was not fully supportive of a reduction from 30 percent to 10 percent.  The rating reduction was based entirely off of the May 2008 VA examination.  As noted, the Veteran attended a December 2008 VA examination, but results of that examination were not recorded.  While the results of the May 2008 VA examination do document objective results consistent with a 10 percent disability evaluation, the Board finds that when considering all of the evidence before the RO for the January 2009 rating decision, the reduction was not proper as the evidence cited by VA did not meet the burden of establishing that the disability had improved.
With respect to the rest of the period prior to July 30, 2015, and the variety of objective hearing results recorded, the Board is well aware that staged ratings may be assigned for separate periods of time based on the facts found.  See Hart, supra.  The Board is also aware of VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that a disability evaluation of 30 percent is warranted for the entire period prior to July 30, 2015.  Ultimately, this proves more advantageous to the Veteran than providing multiple staged ratings throughout this time period.

Period from July 30, 2015

At the Veteran's July 2015 private examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
90
90
90
95
91
0
 
LEFT
30
50
60
65
51
64
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of XI for the right ear and VI for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 50 percent disability evaluation.  The pure tone thresholds for the July 2015 examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a)  for the right ear, but evaluation under 38 C.F.R. § 4.85 is more advantageous for the Veteran.

As a result, a 50 percent evaluation, but no higher, is warranted for this time period.




Both Periods

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements for both periods.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, supra.

Accordingly, a 30 percent evaluation prior to July 30, 2015, but no higher, is warranted, and an evaluation of 50 percent from July 30, 2015, but no higher, is warranted. 

Extraschedular Consideration for Both Periods

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 
At the February 2013 VA examination, the Veteran reported that his hearing loss disability does have an impact on his occupation and usual daily activities.  The Veteran explained that he "has difficulty hearing and understanding others even when wearing his hearing aids."  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  While the Board notes the functional impact of the Veteran's hearing loss, there is no indication that this amounts to a functional impact that would warrant extraschuedular rating.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999). 
Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.

III. Service Connection for a Bilateral Foot Disorder

The Veteran contends that he aggravated a preexisting bilateral foot disorder during his military service, specifically  pes cavus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  If such a condition is not noted upon enlistment, the presumption of soundness will apply.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341   (Fed. Cir. 2002).

The Veteran has stated, and the record indicates that the Veteran had preexisting pes cavus upon entrance into service.   This condition was noted on his April 1959 entrance examination.  As a foot condition was noted as preexisting service, the presumption of soundness does not apply and the Board will proceed with an aggravation analysis. 

A February 3, 1960 service treatment record documented deformity of the fifth toes on both feet.  A March 12, 1963 consultation sheet documents the Veteran requesting to have his feet checked for possible straightening of his toes.  The separation examination does not document any foot condition.

At the Veteran's May 2009 VA examination, the examiner noted the Veteran's contention that his chronic adductovarus deviation/deformity/extension contracture and medial deviation of both fifth toes was aggravated by poor shoe sizing and fitting beginning with basic training.  The examiner noted that the Veteran did not have substantial or significant daily symptoms associated with this condition and did not require ongoing treatment.  The examiner did note the private medical records submitted by the Veteran's private podiatrist, which included the discussion of surgical opinions including amputation of the affected digits.  

Physical examination revealed normal to cavus/high arch longitudinal arch architecture.  There was no painful motion, edema, weakness, instability or significant tenderness, including attention to the fifth toes and corresponding metatarsophalangeal joints, in either foot.  There was mild tenderness to palpation in the course of the plantar fascia in the soles of both feet.  Gait was essentially normal, with respect to the lower extremities.  Weight-bearing was normal without abnormal shoe wear pattern or callosities.  Walking ability, standing ability, and distance tolerance were normal.  The Veteran did not have, or require, assistive devices.  There were no prosthetics or shoe modifications.  The Veteran did have "rather flimsy over-the-counter accomodative inserts."  There were not range of motion limitations with attention to either foot other than mild passive range of motion limitation due to the position of a chronic extension contracture, of both fifth metatarsophalangeal joints, with extended medially deviated fifth toes bilaterally.

The examiner concluded that the Veteran's congenital fifth toe deformities bilaterally were "neither caused by military service nor advanced by military service beyond normal life progression."  The examiner also concluded that the Veteran's normal to cavus longitudinal arch architecture bilaterally of hereditary/congenital origin were neither caused by or advanced by military service.

The Veteran asserts that his preexisting fifth toe deformities were aggravated by service, specifically due to poorly fitting boots.  

The Board has no reason to question the credibility of the Veteran's statements, and his foot condition is well documented in service treatment records.  The Veteran is also competent to report on the symptoms relating to his pain after separation from service.  However, while the Veteran is sincere in his report of symptoms and his believe that his preexisting condition was permanently worsened by service, the Board places greater probative weight on the medical opinion of the May 2009 VA examiner.  The Veteran's own determination about the etiology of his condition is outweighed by the more probative findings of the VA examiner, because the examiner's determinations are based on greater medical knowledge and experience. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Thus, the weight of the evidence does not support a finding that the Veteran's preexisting bilateral foot and/or fifth toe condition was permanently worsened by his military service.  In-service symptoms are consistent with the Veteran's preexisting foot disorder and the evidence does not support a finding that this condition was permanently worsened by service.  Of note, a foot condition was not noted upon separation from service.  When this is viewed in light of the opinion of the May 2009 VA examiner, the Board finds that service connection for congenital fifth toe deformities, bilaterally is not warranted.


ORDER

Entitlement to an increased rating  in excess of 30 percent for a bilateral hearing loss disability for the entire period prior to April 1, 2009 is denied.

The January 2009 reduction of the rating for the Veteran's bilateral hearing loss disability from 30 percent to 10 percent was improper, and the 30 percent disability rating is restored, effective April 1, 2009.

Entitlement to an increased rating of 50 percent for bilateral hearing loss disability for the period from July 30, 2015 is granted.

Entitlement to service connection for congenital fifth toe deformities, bilaterally is denied.




REMAND

Right Knee Condition

The record does not indicate that the Veteran has been afforded a VA examination in order to determine the etiology of his claimed right knee condition.  The Board does note a July 2015 private medical opinion submitted by the Veteran, in which the physician concludes that the Veteran's right knee condition is more likely than not related to his military service.  However, the private physician provides no rationale to support his conclusion.  Thus, the Board finds it to be of limited probative value.
However, in light of the private medical opinion, the Board finds that a medical opinion is necessary in order to adjudicate the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   In addition, the previous determinations by the RO erroneously state that the Veteran's service treatment records do not document an in-service right knee injury.  Service treatment records do document a July 1, 1960 treatment note for a twisted right knee.

IHD and Hypertension

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claims for Ischemic heart disease and hypertension.  The Veteran did submit an appropriate notice of disagreement (NOD) after the December 2011 rating decision denying service connection for both Ischemic heart disease and hypertension.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's service connection claims for Ischemic heart disease and hypertension.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his right knee claim.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Schedule the Veteran for a VA right knee examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any right knee disability during the pendency of the appeal (from March 2009 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed right knee disability.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability is causally or etiologically related to the Veteran's period of active service.
A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should specifically address the July 1, 1960 in-service treatment for a twisted right  knee and the July 2015 private medical opinion submitted by the Veteran.  

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268   (1998).
 
5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


